Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 11, 2015

                                       No. 04-14-00558-CV

                                      Edna A. MARTINEZ,
                                            Appellant

                                        v.
                                 STATE OFFICE OF
                        STATE OFFICE OF RISK MANAGEMENT,
                                      Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2001-CI-17102
                         Honorable Antonia Arteaga, Judge Presiding

                                ORAL ARGUMENT ADVISORY

         The panel assigned to hear oral argument in this appeal is familiar with the facts and
requests that the parties limit their oral argument to the second issue presented in the appellant’s
brief, “Whether SORM can raise Martinez’s alleged statutory violation as a basis for denial for
the first time on judicial review, when it did not raise the issue at any stage of the administrative
proceeding?”

       It is so ORDERED on December 11, 2015.

                                                                     PER CURIAM


       ATTESTED TO: ________________________________
                    Keith E. Hottle
                    Clerk of Court